                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 KATAY JOSEPH                                                                     PETITIONER

 V.                                               CIVIL ACTION NO. 3:17-CV-286-DPJ-FKB

 WARDEN SHULTZ                                                                  RESPONDENT

                                             ORDER

       This habeas corpus petition under 28 U.S.C. § 2241 is before the Court on the Report and

Recommendation (“R&R”) of United States Magistrate Judge F. Keith Ball [15]. Judge Ball

recommends dismissal with prejudice for lack of jurisdiction because Petitioner Katay Joseph’s

challenge to his sentence under the Armed Career Criminal Act should have been filed as a 28

U.S.C. § 2255 motion in the sentencing court. Joseph failed to file an objection to the R&R, and

the time to do so has now expired.

       The Court, having fully reviewed the unopposed R&R, and being advised in the

premises, finds that the R&R should be adopted as the opinion of the Court. It is, therefore,

ordered that the Report and Recommendation [15] of United States Magistrate Judge F. Keith

Ball be, and the same is hereby, adopted as the finding of the Court. The Petition is dismissed.

A separate final judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 11th day of March, 2019.


                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
